NUMBER 13-20-00092-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


EDUARDO BARRIENTOS,                                                          Appellant,

                                                v.

JACOBS ENGINEERING GROUP, INC.,                                                Appellee.


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Appellant Eduardo Barrientos appeals the trial court’s dismissal of his claim

against appellee, Jacobs Engineering Group, Inc. (Jacobs), for failing to file a certificate

of merit compliant with Texas Civil Practices & Remedies Code § 150.002. See TEX. CIV.

PRAC. & REM. CODE ANN. § 150.002(a)–(b). We affirm.
                                       I.      BACKGROUND 1

        On March 4, 2019, Barrientos filed a personal injury lawsuit against Jacobs and

CVS Pharmacy, Inc. d/b/a CVS Pharmacy #08962 (CVS). In his Original Petition,

Barrientos alleged that he was riding his bicycle in Harlingen, Texas, when he attempted

to turn into a CVS Pharmacy located on the corner of Sunshine Strip and Ed Carey Drive.

Barrientos contends that, suddenly and without warning, the front tire of his bicycle hit a

raised concrete lip when entering the CVS parking lot, causing him to flip over. As a result

of this accident, Barrientos sustained a broken wrist and elbow, as well as a calf injury.

        Along with his petition, Barrientos filed a certificate of merit affidavit by a licensed

engineer, John J. Smith, P.E., as required by the Texas Civil Practices and Remedies

Code § 150.002. See id. Smith’s affidavit opined that Jacobs was negligent in multiple

ways regarding the design, creation, and marking of the CVS parking lot. Of note, Smith’s

affidavit indicated that he was an engineer licensed in Colorado, not Texas. See id.

§ 150.002(b). Although Barrientos’s lawsuit was filed within ten days of expiration of the

statute of limitations, Barrientos did not allege that time constraints prevented him from

filing a statutorily compliant certificate of merit from a Texas engineer. See id.

§ 150.002(c).

        On April 8, 2019, Jacobs filed a general denial. On April 22, 2019, Jacobs filed a

motion to dismiss on the basis that Barrientos failed to provide a valid certificate of merit



        1 We previously dismissed this case for want of prosecution when Barrientos failed to pay his
appellate filing fee. See Barrientos v. Jacobs Eng’g Group, Inc., No. 13-20-00092-CV, 2020 WL 2079174
(Tex. App.—Corpus Christi–Edinburg Apr. 30, 2020, no pet.) (mem. op.); see also TEX. R. APP. P. 42.3(c).
Barrientos filed a motion to reinstate the appeal on May 7, 2020 and paid his filing fee. We granted the
motion to reinstate in the interest of justice on June 10, 2020.

                                                   2
from a Texas engineer. See id. § 150.002(b). In response, Barrientos filed a motion for

leave to amend the certificate on May 24, 2019. In his motion, he relied on § 150.002(c),

which provides as follows:

       The contemporaneous filing requirement of Subsection (a) shall not apply
       to any case in which the period of limitation will expire within 10 days of the
       date of filing and, because of such time constraints, the plaintiff has alleged
       that an affidavit of a third-party licensed architect, licensed professional
       engineer, registered landscape architect, or registered professional land
       surveyor could not be prepared. In such cases, the plaintiff shall have 30
       days after the filing of the complaint to supplement the pleadings with the
       affidavit. The trial court may, on motion, after hearing and for good cause,
       extend such time as it shall determine justice requires.

Id. Barrientos argued that his petition was filed within ten days of the statute of limitations.

In a supporting affidavit, Barrientos further argued that “good cause” existed because his

attorney was “busy on another case,” and the attorney’s office “mistakenly overlooked the

Texas certification req[uirement] of the engineer.” That same day, Barrientos filed a First

Amended Petition that included a certificate of merit from Texas engineer Raul E. Garcia,

P.E., R.P.L.S.

       On June 25, 2019, the trial court granted Jacobs’s motion to dismiss. Barrientos

appeals.

                      II.     APPLICABLE LAW & STANDARD OF REVIEW

       Texas law requires that persons who bring suit against design professionals must

obtain and file a certificate of merit:

       (a)     In any action . . . for damages arising out of the provision of
               professional services by a licensed or registered professional, the
               plaintiff shall be required to file with the complaint an affidavit of a
               third-party licensed architect, licensed professional engineer,
               registered landscape architect, or registered professional land
               surveyor who:

                                               3
              (1)    is competent to testify;
              (2)    holds the same professional license or registration as the
                     defendant; and
              (3)    is knowledgeable in the area of practice of the defendant and
                     offers testimony based on the person’s:

                     (A)     knowledge;
                     (B)     skill;
                     (C)     experience;
                     (D)     education;
                     (E)     training; and
                     (F)     practice.

       (b)    The affidavit shall set forth specifically for each theory of recovery for
              which damages are sought, the negligence, if any, or other action,
              error, or omission of the licensed or registered professional in
              providing the professional service, including any error or omission in
              providing advice, judgment, opinion, or a similar professional skill
              claimed to exist and the factual basis for each such claim. The third-
              party licensed architect, licensed professional engineer, registered
              landscape architect, or registered professional land surveyor shall be
              licensed or registered in this state and actively engaged in the
              practice of architecture, engineering, or surveying.

TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(a), (b).

       An appellate court reviews a trial court’s ruling on a motion to dismiss under

§ 150.002 of the civil practice and remedies code for an abuse of discretion. See Miramar

Petroleum, Inc. v. Cimarron Eng’g, LLC, 484 S.W.3d 214, 217 (Tex. App.—Corpus

Christi–Edinburg 2016, pet. denied).

                                      III.    ANALYSIS

       In his sole issue, Barrientos contends the trial court abused its discretion when it

dismissed his claim against Jacobs for failure to file a compliant certificate of merit without




                                              4
affording him a thirty-day extension to amending the certificate of merit. 2

        The statutory language of § 150.002 clearly sets forth that the third-party expert

“shall be licensed or registered in this state . . . .” See TEX. CIV. PRAC. & REM. CODE ANN.

§ 150.002(b). Barrientos does not dispute that his initial certificate of merit failed to comply

with § 150.002(b). Id. In fact, Barrientos concedes in his briefing that the initial affidavit

he provided was written by Smith, an expert licensed in Colorado and not Texas. See id.

Accordingly, Barrientos’s original certificate of merit was deficient.

        We have found no case law, and Barrientos does not direct us to any, that allows

a party an extension of time to correct a “deficient” expert report. See Crosstex Energy

Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 391 (Tex. 2014). We have only found case

authority which provides that, if a plaintiff files his original petition within ten days of the

statute of limitation and has filed no certificate of merit, they may have a thirty-day

extension to file the certificate if they demonstrate good cause to the trial court. Id.

Assuming without deciding that Smith’s certificate was so deficient that it constituted “no

certificate,” we disagree with Barrientos that the trial court abused its discretion in granting

Jacobs’s motion to dismiss. In Crosstex Energy Services, L.P. v. Pro Plus, Inc., the Texas

Supreme Court concluded the following:

        We hold that the “good cause” exception in subsection (c) does not stand
        alone, but rather is contingent upon a plaintiff: (1) filing within ten days of the
        expiration of the limitations period; and (2) alleging that such time constraints
        prevented the preparation of an affidavit. A plaintiff satisfying these

        2  In a footnote in his brief, Barrientos also proclaims, “An open question exists whether such statute
is constitutional. In no other circumstance is a plaintiff required to present an affidavit of merit upon filing
his petition. No justification (except for political muscle) justifies such special treatment, and accordingly,
such statute violates the equal protection provisions of both the United States and Texas Constitutions.”
Because this comment is in a footnote and not adequately briefed with citations to the record or proper
case authority, we decline to address this issue. See TEX. R. APP. P. 38.1(i).

                                                       5
       requirements “shall” receive an extension of thirty days; upon motion, a trial
       court may, for good cause, extend this thirty-day period as justice requires.
       A plaintiff who files suit outside the ten-day window . . . cannot claim
       protection of the good cause exception.

430 S.W.3d at 391.

       Barrientos meets Crosstex’s first requirement to establish good cause: he filed his

original petition within ten days of the expiration of the limitations period. See id. The

original incident at issue occurred “on or about March 4, 2017,” and Barrientos filed his

petition on March 4, 2019. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.003 (noting that a

person must bring suit for personal injury “not later than two years after the day the cause

of action accrues.”).

       Barrientos does not, however, meet the second requirement under Crosstex: he

fails to allege anywhere in his original petition that filing so close to the limitations deadline

constrained the preparation of a statutorily compliant affidavit. See Crosstex, 430 S.W.3d

at 391; Tex. Southern Univ. v. Kirksey Architects, Inc., 577 S.W.3d 570, 576 (Tex. App.—

Houston [14th] 2019, no pet.) (holding that a plaintiff was not entitled to a thirty-day

extension when it did not allege in its petition that its filing near the statute of limitations

prevented the preparation of a certificate of merit); SSOE, Inc. v. Tokio Marina Am. Ins.

Co., 567 S.W.3d 809, 813 (Tex. App.—San Antonio 2018, no pet.) (same); Barron, Stark

& Swift Consulting Eng’rs, LP v. First Baptist Church, 551 S.W.3d 320, 323–24 (Tex.

App.—Beaumont 2018, no pet.) (same). Barrientos, in fact, did not address the

insufficiency of his certificate—that his affidavit was written by someone not licensed in

Texas—until after Jacobs pointed it out in its motion to dismiss on April 22, 2019. It was

not until May 24, 2019, eighty-one days after he filed his original petition and well outside

                                                6
the thirty-day extension period to provide a certificate assuming good cause, that

Barrientos finally filed a statutorily compliant certificate.

       In light of the foregoing, we cannot say the trial court abused its discretion in

granting the motion to dismiss because there was no “good cause” to grant the extension.

See Miramar Petroleum, Inc., 484 S.W.3d at 217. We overrule Barrientos’s sole issue.

                                      IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                                LETICIA HINOJOSA
                                                                Justice


Delivered and filed on the
5th day of August, 2021.




                                                7